Ordered That the Defendant William Logan do rejoin in Eight Days after the Service of this Rule.
Alexr Stewart Register in Chancery
*517In Chancery May the 25th 1763.
Mr. John Troup having this Day received his Majesty’s Commission appointing him the said John Troup to be Register and sole Examiner of this Court in the Room of Alexander Stewart Esq. deceased and having qualified himself by taking the Oaths appointed by Acts of Paliament, contained in his Majesty’s Instructions as also the Oath for the faithfull Execution of his Office was admitted accordingly.
John Troup Register in Cane.